Citation Nr: 1011009	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  07-17 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
hearing loss, left ear.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1965 to May 1969. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

A Board hearing was scheduled at the RO in September 2007.  
The Veteran failed to appear for this hearing.  The Veteran 
did not demonstrate good cause for his failure to appear for 
the hearing and did not indicate a desire for another 
hearing, as such, the Board will continue with appellate 
review.   (The veteran had presented testimony before the 
Decision Review Officer at the RO on November 29, 2006.)


FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The competent objective medical evidence shows that the 
Veteran's service-connected hearing loss disability was 
manifested, at its most severe, by level IV hearing acuity in 
the left ear.  


CONCLUSION OF LAW

The criteria for the assignment of a compensable evaluation 
for hearing loss, left ear, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.85, 4.86, Diagnostic 
Code 6100 (2009). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the Veteran was sent a VCAA letter in November 2005 
that addressed the notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.

Also pertinent to VA notice requirements is the Court's 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to the following five elements:  1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
notification of the Veteran as to the applicable disability 
rating is discussed above; however, the Board notes that the 
Veteran did not received notice of the evidence necessary to 
establish an effective date.  

Nevertheless, the Board finds no prejudice to the Veteran as 
a result of the inadequate notice provided on this element.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As the 
Board concludes herein that a compensable rating is not 
warranted at any point during the appeal period, the question 
of an effective date is rendered moot.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records, pertinent 
medical records and providing an examination when necessary.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records, DD Form 214 and VA medical records.  The appellant 
was afforded VA medical examinations in February 2006 and 
December 2006.  

Regarding these examinations, the Board notes that, in 
Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the 
Court held that, relevant to VA audiological examinations, in 
addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused 
by a hearing disability in the final report.  In this regard, 
neither VA examination addressed the functional impact of the 
Veteran's hearing loss on his daily and occupational living.  
The Board notes that the Court's rationale in requiring an 
examiner to consider the functional effects of a Veteran's 
hearing loss disability involves the potential application of 
38 C.F.R. § 3.321(b) in considering whether referral for an 
extra-schedular rating is warranted.  Specifically, the Court 
noted that, "unlike the rating schedule for hearing loss, § 
3.321(b) does not rely exclusively on objective test results 
to determine whether a referral for an extraschedular rating 
is warranted.  The Secretary's policy [requiring VA 
audiologists to describe the effect of a hearing disability 
on a Veteran's occupational functioning and daily activities] 
facilitates such determinations by requiring VA audiologists 
to provide information in anticipation of its possible 
application."  Id.

Here, while the VA examiners failed to address the functional 
effect of the Veteran's hearing loss disability, the Board 
notes that other evidence of record, specifically the 
Veteran's testimony in a November 2006 hearing in front of 
the Decision Review Officer, discussed the functional affects 
of his hearing loss.  The Veteran testified that he was 
unable to hear conversations that occurred on his left side 
or behind him.  He also indicated that he could not hear a 
person approaching him from behind.  The Board finds that 
these statements adequately address this issue.  Therefore, 
while the VA examinations of record are defective under 
Martinak, the Board finds that no prejudice results to the 
Veteran in that the functional effects of his hearing loss 
disability are adequately addressed by the remainder of the 
record and are sufficient for the Board to consider whether 
referral for an extra-schedular rating is warranted under 
38 C.F.R. § 3.321(b). 

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to the appellant in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran contends that he is entitled to an increased 
evaluation for his service-connected hearing loss in the left 
ear, which is currently evaluated as 0 percent disabling 
under 38 C.F.R. § 4.85.  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2009).  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2009).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2009).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  38 C.F.R. § 4.1 (2009); Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Specifically, a rating for hearing loss is determined by a 
mechanical application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Evaluations 
of defective hearing range from noncompensable to 100 
percent.  The basic method of rating hearing loss involves 
audiological test results of organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests (Maryland CNC), together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1000, 2000, 3000, and 
4000 Hertz.  To evaluate the degree of disability from 
service-connected hearing loss, the rating schedule 
establishes eleven auditory acuity levels ranging from 
numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85 
(2009).

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing as defined in 38 
C.F.R. § 4.86.  The test results for the Veteran's left ear 
do not meet the numerical criteria for such a rating.  As 
such, his hearing loss is to be rated by the method set forth 
in 38 C.F.R. § 4.85.

In the February 2006 VA Audiological Examination, the pure 
tone thresholds in the left ear, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
LEFT
25
35
35
65
75

The average puretone threshold in the Veteran's left ear was 
52.5 decibels.  Speech audiometry revealed speech recognition 
ability of 88 percent in the left ear.  

The Board notes that when impaired hearing is service-
connected in only one ear, in order to determine the 
percentage evaluation from Table VII, the non-service 
connected ear will be assigned a Roman Numeral designation of 
I.  See 38 C.F.R. § 4.85(f) (2009).  In the left ear, 
findings produce hearing acuity level II in the left ear 
under Table VI of 38 C.F.R. § 4.85.  Such results warrant a 0 
percent rating when the auditory acuity levels are entered in 
Table VII of 38 C.F.R. § 4.85.

In the December 2006 VA Audiological Examination, the pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
35
45
45
75
75

The average puretone threshold in the Veteran's left ear was 
60 decibels.  Speech audiometry revealed speech recognition 
ability of 76 percent in the left ear.  

These findings produce hearing acuity level IV in the left 
ear under Table VI of 38 C.F.R. § 4.85.  Such results warrant 
a 0 percent rating when the auditory acuity levels are 
entered in Table VII of 38 C.F.R. § 4.85.

Pursuant to the audiometric results from both of the 
examinations of record, the Veteran is entitled to a 0 
percent rating for his hearing loss disability.  The hearing 
acuity levels for a higher evaluation under 38 C.F.R. § 4.85 
have not been met.  As the audiological examinations show 
that the Veteran's hearing loss disability was consistent 
throughout the appeal period, the evidence does not show that 
there was an increased in severity sufficient to warrant a 
higher evaluation.  Therefore, a staged rating is not 
appropriate.  

Although the Veteran contends that the December 2006 VA 
audiological examination was inaccurate, the Board finds that 
the VA examination appears adequate for rating purposes.  In 
spite of the deficiency in regards to Martinak as described 
above, the examination was based upon consideration of the 
Veteran's prior medical history and examinations, and also 
describes the disability, in sufficient detail so that the 
Board's evaluation of the disability is a fully informed one.  
See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

The Board further notes that to the extent that the Veteran's 
service-connected disability affects his employment, such has 
been contemplated in the assignment of the current 0 percent 
schedular evaluation.  The rating criteria for a hearing loss 
disability, as described above, focus on hearing sensitivity 
and speech discrimination abilities.  The Board has 
considered the hearing problems the Veteran set forth in 
support of his claim and in his testimony during the hearing.  
The Board finds that the Veteran's symptomatology is 
adequately contemplated by the Rating Schedule.  The evidence 
of record does not reflect that the hearing loss caused 
marked interference with employment, or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Hence, referral to the RO for consideration of the assignment 
of an extra-schedular evaluation under 38 C.F.R. § 3.321 
(2009) is not warranted.

ORDER

Entitlement to a compensable evaluation for service-connected 
hearing loss, left ear is denied.  


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


